Title: To Thomas Jefferson from William Carmichael, 30 September 1788
From: Carmichael, William
To: Jefferson, Thomas


          
            
              My
              Dear
              Sir
            
            Madrid 30th. Septr. 
          
          Your reputation or my supposed Influence with you or both, joined to my desire of contributing to the pleasure of those who entertain such an Idea, Induce me to take the Liberty of presenting to your acquaintance the Marquis de Trotti, a young Nobleman from Milan who is not less distinguished for his desire of Information and Instruction than from his birth and amiable qualities. I have had the Pleasure of being often with him during his residence here. He has relatives of the highest rank and Consideration in this Country, particular the Marquis de Santa Cruz Grande Maitre du Pallais, from whom I have received and continue to receive Many civilities. The Marquis is accompanied by a Friend with whose conversation, I flatter myself you will be pleased, for to great urbanity of Manners, He joins much Instruction. I have the honor to be With great respect & regard Yr. Excys. Most Obliged & Affectionate Hble. Sert.,
          
            Wm. Carmichael
          
        